JOHNSTONE, Justice,
dissenting.
I, respectfully, dissent from the majority’s holding that KRS 121.310 is unconstitutionally overbroad. To reach such a strained conclusion, the majority by necessity ignores basic rules of statutory construction, discards normal rules of judicial review by refusing to consider the validity of the statute which is squarely before it as applied to the facts of this case, and sets back Kentucky’s compelling state interest in preventing employer coercion of state employees during partisan campaigns to the political dark ages.
The majority states:
Even though KRS 121.310(1) is not directed at particular, ideology-based groups or points of view, and regulates political activity in an even-handed and *295neutral manner, it still must meet First Amendment standards.
Op. at 291.
This statement flies in the face of the majority’s concession in the preceding lines of the same paragraph that the “Commonwealth has broad power to place even-handed restrictions on the partisan political activities of public employees like Blevins,” and that the “power to regulate public employees extends to political expression that would be protected by the First and Fourteenth Amendments if engaged in by private persons.” Op. at 291. Instead of embracing this well-reasoned and established precedent, the majority launches into a discussion of cases that deal with flag burning and other egregious restrictions on first amendment rights, none of which deal with public employees.
The majority eventually surmises that KRS 121.310(1), when applied to fact situations not before us, is overbroad and, thus, unconstitutional. However, while neither this Court, nor the Court of Appeals, may make additions to a statute to save its constitutionality, both Courts have the duty to construe a statute so as to render it constitutional.1 Here, KRS 121.310(1) can be rendered constitutional by applying general rules of construction and giving the relevant words of the statute their ordinary meaning.
As a rule of construction, administrative interpretation and implementation of a statute or regulation is highly relevant to the question of whether the challenged regulation is unconstitutional on its face.2 “Consequently, the apparent overbreadth of a statute can be avoided by a limiting regulation or interpretation.”3 The interpretation urged by the Registry is sufficiently narrow to avoid any constitutional infirmity.
The Registry proffers that the pertinent part of KRS 121.310(1) only applies to the dissemination to employees of a written statement that their employer expects, requests, or directs them to vote for a particular candidate. This interpretation does not offend the plain meaning of the statute.
In relevant part, KRS 121.310(1) makes it unlawful for an employer to “give out or circulate any statement or report that employees ... have been requested ... to vote for any person .... ” The Registry’s interpretation that limits the application of the statute to written statements and reports is not incompatible with the statute’s language. The term “give out” can refer to either an oral or written statement or report;4 “circulate” refers to a statement or report that goes “into the hands of readers;”5 and both a “statement” and a “report” can. be either oral or written.6 Further, a “request” is not so distant in degree from “coercion” so as to prohibit speech that is unrelated to the purpose of the statute.
Clearly, the purpose of KRS 121.310(1) is to prevent an employer from coercing his or her employees into voting a certain *296way. At first blush, an employer’s “request,” such as the one made by Blevins, may seem to be nothing more than a polite entreaty made upon his or her employees. Indeed, the employer only may intend mild persuasion. But the line between persuasion and coercion is drawn subjectively and depending on one’s point of view. A request that the employer might view as harmless could be viewed as a command by one whose livelihood depends on staying in the employer’s good graces. Moreover, a “request” that is innocent on its surface might imply much more by way of what is not said, but is understood nonetheless. Thus, the Registry’s interpretation of the statute is consistent with its language and our adoption of its interpretation would not require us to make additions to save its constitutionality.
More importantly, KRS 121.310(1) is constitutional as applied to Blevins. The Commonwealth has broad power to place even-handed restrictions on the partisan political activities of public employees like Blevins.7 Indeed, such restrictions are deemed necessary in order to ensure that public service is determined by merit and not by patronage.8 This power to regulate public employees extends to political expression that would be protected by the First and Fourteenth Amendments if engaged in by private persons.9 The statute is not directed at particular, ideology-based groups or points of view but, rather, regulates political activity in an even-handed and neutral manner. KRS 121.310(1) does not prohibit Blevins from supporting the candidate of his choice, or making that support known to the public at large. Rather, it prohibits direct, partisan campaigning of those who report to him and depend on him for their livelihood. Additionally, the statute is not void for vagueness. The prohibitions contained in KRS 121.310(1) are expressed “in terms that the ordinary person exercising ordinary common sense can sufficiently understand and comply with ....”10
Of course, the question of whether the statute is constitutional as applied to Blevins is not relevant to an overbroad challenge to the statute. A party is permitted to make an overbreadth challenge not because his or her “own rights of free expression are violated, but because of a judicial prediction or assumption that the statute’s very existence may cause others not before the court to refrain from constitutionally protected speech or expression.” 11 Permitting an overbreadth challenge is an exception to the general and basic rule that a party to whom a statute may be applied constitutionally may not attack the statute on grounds that the statute has a conceivable unconstitutional application to others.12 The overbreadth exception should be used sparingly and as a last resort.13 The majority errs in applying the doctrine in this case.
*297In Broadrick v. Oklahoma,14 the U.S. Supreme Court rejected the application of the overbreadth doctrine in similar circumstances. The appellants (state employees) in Broadrick were charged with violation of an Oklahoma statute that prohibited state employees from engaging in a wide range of partisan political activity. The Broadrick Court rejected the appellants’ argument that the applicable statute had to be struck down on its face because it was overly broad. After a long analysis of cases both applying and rejecting the over-breadth doctrine, the Broadrick Court concluded:
[W]here conduct and not merely speech is involved, we believe that the over-breadth of a statute must not only be real, but substantial as well, judged in relation to the statute’s plainly legitimate sweep. It is our view that [the Oklahoma statute] is not substantially overbroad and that whatever over-breadth may exist should be cured through case-by-case analysis of the fact situations to which its sanctions, assert-edly, may not be applied.15
Any possible overbreadth of KRS 121.310(1) is not substantial. The statute is content neutral. By regulating certain conduct, the statute furthers the important governmental interest of ensuring free elections and assuring the citizens of this Commonwealth that the voting process is fair. The statute regulates even-handedly. As previously stated, it is not directed at particular, ideology-based groups or points of view. Moreover, the statute does not apply to all persons. Rather, it regulates only employers, who comprise a small subset of the populace as a whole. This limits the reach of the statute’s possible chilling effect.
While the majority opinion may be well intentioned in its defense of the free communication of political speech, its analysis of the issue and facts before this Court is flawed. For the foregoing reasons, I would reverse the Court of Appeals.
COOPER and WINTERSHEIMER, JJ., join this dissenting opinion.

. Musselman v. Commonwealth, Ky., 705 S.W.2d 476, 477 (1986).


. Ward v. Rock Against Racism, 491 U.S. 781, 795-96, 109 S.Ct. 2746, 2756, 105 L.Ed.2d 661, 678 (1989).


. State Board for Elementary and Secondary Education v. Howard, Ky., 834 S.W.2d 657, 663 (1992).


. Webster’s New International Dictionary (Unabridged) (2d ed.1960).


. Id. (emphasis added).


. Id.


. See, e.g., U.S. Civil Service Comm'n v. National Association of Letter Carriers, 413 U.S. 548, 93 S.Ct. 2880, 37 L.Ed.2d 796 (1973); Broadrick v. Oklahoma, 413 U.S. 601, 93 S.Ct. 2908, 37 L.Ed.2d 830, (1973); United Public Workers of America v. Mitchell, 330 U.S. 75, 67 S.Ct. 556, 91 L.Ed. 754 (1947); City of Louisville v. FitzGerald, Ky., 600 S.W.2d 456, 457 (1978).


. Nat’l Ass'n of Letter Carriers, 413 U.S. at 557, 93 S.Ct. at 2886, 37 L.Ed.2d at 804.


. Broadrick, 413 U.S. at 616, 93 S.Ct. at 2918, 37 L.Ed.2d at 842.


. Fitzgerald, 600 S.W.2d at 457.


. Broadrick, 413 U.S. at 612, 93 S.Ct. at 2916, 37 L.Ed.2d at 840.


. Id., at 610, 93 S.Ct. at 2915, 37 L.Ed.2d at 839, citing cases.


. Id. at 613, 93 S.Ct. at 2916, 37 L.Ed.2d at 841.


. 413 U.S. 601, 93 S.Ct. 2908, 37 L.Ed.2d 830.


. Id., at 615-16, 93 S.Ct. at 2918, 37 L.Ed.2d at 842.